                  Case 18-12635-LSS      Doc 96    Filed 11/20/18     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                            Chapter 11

DAVID’S BRIDAL, INC., et al.,                     Case No. 18-12635 (LSS)

         Debtors.                                 Jointly Administered

         NOTICE OF APPEARANCE AND REQUEST FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that 3053 RP Charleston North Rivers, LLC and RPAI San

Antonio Limited Partnership (“Landlords”), creditors and parties-in-interest in the above-

captioned cases, hereby appear by their counsel, Connolly Gallagher LLP, and such counsel

hereby enters its appearance pursuant to section 1109(b) of title 11 of the United States Code (the

“Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”); and such counsel hereby requests, pursuant to Bankruptcy Rules 2002,

3017 and 9007 and sections 342 and 1109(b) of the Bankruptcy Code, that copies of all notices

and pleadings given or filed in the above-captioned cases be given and served upon the following

persons at the following addresses, including email addresses, telephone, and facsimile numbers:

                                    Karen C. Bifferato, Esq.
                                     Kelly M. Conlan, Esq.
                                    Connolly Gallagher LLP
                                 1000 West Street, Suite 1400
                                    Wilmington, DE 19801
                                  Telephone: (302) 757-7300
                                  Facsimile: (302) 757-7299
                         Email: kbifferato@connollygallagher.com
                           Email: kconlan@connollygallagher.com

         PLEASE TAKE FURTHER NOTICE that pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing demand includes not only the notices and papers referred to in the

Bankruptcy Rules and sections of the Bankruptcy Code specified above, but also includes,

without limitation, any notice, application, complaint, demand, motion, petition, pleading or



{05426795.DOC.}
                  Case 18-12635-LSS       Doc 96     Filed 11/20/18      Page 2 of 2



request, whether formal or informal, written or oral, and whether transmitted or conveyed by

mail, delivery, telephone, telegraph, telex or otherwise filed or made with regard to the above-

captioned cases and proceedings related thereto.

        This Notice of Appearance and Request for Notices and Papers shall not be deemed or

construed to be a waiver of (a) Landlords’ rights (i) to have final orders in non-core matters

entered only after de novo review by a District Judge, (ii) to trial by jury in any proceeding so

triable in these cases or in any case, controversy, or proceeding related to these cases, and (iii) to

have the District Court withdraw the reference in any matter subject to mandatory or

discretionary withdrawal, or (b) any other rights, claims, actions, setoffs, or recoupments to

which Landlords are or may be entitled, in law or in equity, all of which rights, claims, actions,

defenses, setoffs, and recoupments, Landlords expressly reserve.

Dated: November 20, 2018                       CONNOLLY GALLAGHER LLP


                                               /s/ Karen C. Bifferato
                                               Karen C. Bifferato (DE 3279)
                                               Kelly M. Conlan (DE 4786)
                                               CONNOLLY GALLAGHER LLP
                                               The Brandywine Building
                                               1000 N. West Street, Suite 1400
                                               Wilmington, DE 19801
                                               Telephone: (302) 757-7300
                                               Facsimile: (302) 757-7299
                                               Email: kbifferato@connollygallagher.com
                                               Email: kconlan@connollygallagher.com

                                               Attorneys for Landlords




{05426795.DOC.}
